This court by a majority opinion reversed the judgment of the trial court upon two grounds, one of which was upon the asserted misconduct of the jury.
I dissented generally to the reversal of the judgment, but in my dissenting opinion heretofore filed in this case I inadvertently failed to give my reasons for dissenting from the conclusion of the majority as to the effect of the asserted misconduct of the jury. I shall, therefore, now proceed to give such reasons.
As the misconduct of the jury shown has been fully stated in the majority opinion, it will not be here repeated. My reasons for holding that the asserted misconduct of the jury complained of are so well stated in appellees' motion for rehearing I have substantially adopted the same as my own:
In order for the court to reverse this case upon the question of misconduct of the jury, the misconduct must have influenced the jury in reaching its verdict upon the very point upon which the judgment in the cause was entered. If we concede that there was misconduct, such misconduct could not have affected the determination of the jury as to whether or not appellant Marx saw the truck driven by Leverkuhn in time to have prevented the collision or by the exercise of reasonable care should have seen it — such misconduct from its very nature could not have influenced the finding on any issue, other than the one mentioned, and that issue was not pleaded nor was any request made for its submission to the jury. The appellant waived that issue and left it for the trial court to determine, as I have already shown. In other words, the jury had no such issue to decide, nor did they, by their answers to the special issues submitted, undertake to decide such issue. The jury was asked to find whether or not Marx was driving his car at a greater rate of speed than 15 miles per hour at the time he attempted to pass the *Page 955 
Leverkuhn truck in violation of article 794 of the Penal Code, and, of course, under the evidence the jury answered such question in the affirmative. The degree of the curve could have had no effect upon the jury's answer to this question and they so testified.
It does not appear that there was any dispute among the jurors as to whether or not appellant failed to slow down the speed of his automobile to 15 miles per hour in attempting to pass the Leverkuhn truck. It does not appear that there was any dispute among the jurors as to whether or not his failure to slow down to 15 miles per hour was a proximate cause of the collision and his injury, for under the undisputed evidence there existed no grounds for such disputes.
In discussing the question of misconduct here, the court has assumed as a fact that there was a dispute among the jurors on the answer to be given by it to the issue upon which the court entered judgment (issues 13 and 14) and that in deciding this issue, the members of the jury were influenced by statements of Juror Wingate as to the degree of the turn of the road where the collision occurred. No such thing occurred, and it is not even contended by appellants that it did occur. The jurors were not reasonably doubtful about whether or not they were influenced by the statements of Juror Wingate, because they each stated that they were not so influenced. The trial court, who heard them testify and saw them on the witness stand, was not reasonably doubtful about it.
For the reasons here stated, and those stated in my former dissenting opinion, I respectfully dissent from the order reversing the judgment in this case.